Citation Nr: 0501296	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-09 774	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals November 30, 1994, decision that 
reopened and remanded service connection claims for left 
ankle and foot disorders.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1981 to March 1986.

2.  The veteran's January 31, 2004, correspondence has been 
construed as a motion for revision of a November 30, 1994, 
Board decision based on clear and unmistakable error.

3.  The November 30, 1994, Board decision which reopened and 
remanded the veteran's service connection claims for left 
ankle and foot disorders did not involve a final 
determination subject to revision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that all final Board decisions are subject to 
revision on the basis of CUE except for those decisions which 
have been appealed to and decided by the Court, and decisions 
on issues which have subsequently been decided by the Court.  
38 C.F.R. § 20.1400 (2003).

Although the veteran's January 31, 2004, correspondence has 
been construed as a motion for revision of a November 30, 
1994, Board decision based on clear and unmistakable error, 
that decision only reopened and remanded the veteran's 
service connection claims for left ankle and foot disorders 
and did not involve a final determination subject to 
revision.  While the Board's determination to reopen the 
claims may, arguably, be final, there is no remaining issue 
in controversy as to whether new and material evidence was 
received that is subject to revision.  The veteran received a 
decision entirely in his favor as to that matter.  To the 
extent the veteran's motion may be construed as error in not 
reaching a decision on the merits of his service connection 
claims, the Board finds no basis in law for such 
consideration.  As the November 30, 1994, decision deferred a 
determination on the veteran's service connection claims 
pending additional development, there is no final decision 
for the Board to review on the basis of clear and 
unmistakable error.  It is significant to note that 
subsequent decisions of the Philadelphia, Pennsylvania, VA 
Regional Office granted entitlement to service connection for 
left ankle and foot disorders.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed.

ORDER

The motion is dismissed.



	                       
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



